Hon. Nicholas G. Garaufis
Senior U.S. District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Dear Judge Garaufis,

         Thank you for the opportunity to speak with you directly and for taking the time to read
this. First, and most importantly, I want to apologize. I never meant hurt anyone, however I
have and for this I am deeply sorry. I would like to apologize in particular to         . Although
I wanted to make her life better, I made it worse. I imagine my actions and the last several
years have been enormously difficult financially as well as painful for her emotionally, and I am
truly sorry for everything she has had to go through. Additionally, I wish to apologize to the
Court, to my family and to others who have suffered as a result of my actions. I wish I could
turn back the clock or take away the pain, but I can’t. Instead, I will honor the consequences
this Court gives me, learn from the many lessons the last several years have taught me, and
commit to leading a law-abiding life committed to helping others.

        Your Honor, I wanted to take the time to answer some of the questions I am sure you
have of me, however, please know I am doing so in order to share with you the world from my
eyes, rather than to gain any leniency. Thank you in advance for being willing to read this and I
am sorry you are even in the position where you have to determine a punishment for me.

       For much of my life I was ashamed of my wealth, I felt it made me different, when all I
wanted was to be accepted. Over the years the way I have tried to honor what was gifted to me
is by working as hard as I can, and by trying to help others have opportunities, such as my hope
with           . Sadly, I failed in getting outside of my own struggle, to be able to think of
      and how different she is from me, how different her life experience is and how unfair it
was to burden her with my struggles and solutions to them. In the process I hurt her instead of
helping her, for which I am very sorry.

         One of the hardest times of my life was my father dying. Of the many gifts my father
gave me, the most meaningful to me was our relationship, in particular the last two years of his
life. Taking care of him was both painful and beautiful and when he died the void and pain was
beyond anything I have ever experienced, a feeling which still haunts me today. Shortly
afterwards, I learned one of my closest friend’s cancer had grown to stage 4. Over the next two
years I did everything I could to find medicine to help her, however, the inevitable day came.
Honestly, I still have not been able to feel the pain of her death. After my father, I didn’t think I
could handle it. Pam was also Keith’s life partner of 20 years, as well as           ’s closest
friend. As our office was handling all of Pam’s personal finances, we continued to do so. I
avoided dealing with the Estate or discussing it with Keith as I imagined the pain he was going
through and didn’t want to interfere. Looking back, there were other options. I could have
asked someone else to handle it, I could have put my feelings aside and been responsible, but I
didn’t. I failed Pam and I failed this Court.

        Your Honor, I am truly sorry. I have spent numerous hours of self-reflection, and while I
cannot change the fact that I made these choices and acted as such, I hope to remedy the
effects of them.

       I also want to take this opportunity to answer some of the other questions people may
have of me, again, with the hope to share things from my eyes in order for others to
understand me and some of my choices.

       Many people, including most of my own family, believe I should disavow Keith and
NXIVM, and that I have not is hard for them to understand or accept. However, for me, NXIVM
and Keith greatly changed my life for the better. Most of my teenage years and early 20s, I was
ashamed of who I was, constantly focused on my shortcomings and ridden with self-hate.
NXIVM changed that. I learned a sense of who I am beyond my faults and the tools of how to
transform things I didn’t like about myself into traits and behaviors I do. I started to embrace
myself and turn outwardly to care for and help others.

       One of the most important aspects of NXIVM for me was the people and the
community. For the first time in my life I wasn’t afraid to be with people. I built meaningful
friendships and I was surrounded by people who were seeking to improve their lives. They
supported and helped me to overcome patterns of self-loathing, insecurities, shame and fears. I
found the things I felt most passionate about, fulfilled by and deeply cared about and I also
found areas I was able to excel at outside of horses.

        Additionally, I had a deep desire to learn about being a responsible leader and about
business so I could honor the wealth and position my father and grandfather gifted me with,
and through Keith’s guidance, I was able to stop feeling ashamed of my wealth, and accept and
embrace the responsibility of it. I was given opportunities to build myself and my new-found
love of business within the various companies, and, Keith encouraged and supported me
building businesses outside of NXIVM.

         Through my many years with NXIVM, I started to enjoy life, to feel accepted, loved and
happy. Subsequently, many members of the community became like family to me and I cannot
find it in me to now turn my back on those friendships, nor deny how profoundly Keith and
NXIVM impacted my life. Even though some of them have now been labeled as bad for
remaining friends, I experience them as some of the most kind hearted and well intentioned
people I know. I am also deeply grateful as many people and family members have submitted
letters of support, which may lead to further financial, reputational and social damage. I believe
family does that, they stand behind those they love despite negative consequences, and I am
immensely privileged to have that not only with my blood relatives, but also my friends.
However, while I am deeply grateful for all of the support I have received, I am also very sorry
that it has caused them all so much grief and hardship.
       People also believe I should have disavowed DOS, but from the information I had, it did
not make sense for me to do so. When I found out about DOS, and with the blog reporting
many accusations, there were certainly things I was scared by and questions I had about it,
however I never assumed bad intent so I asked a few of my friends to help me to understand it.
I was never told about anything sexual or damaging of any nature, and I was assured by them
and by professionals that: there was no harm being done; no one was being forced to do
anything; and to the contrary, people were experiencing improvements in their life through
their membership in DOS.

        I also understand when people question how I could not have known about DOS, I even
asked myself the same question. While some of my closest friends were members of DOS, it
was never unusual for them to be doing projects that I was not involved in. In fact, there were
many companies within NXIVM I was not involved in let alone social settings. I was also
traveling a lot and when I was home in Albany, I was usually busy working, and when I was with
my friends, no one talked about anything unusual and I had no reason to suspect a secret
society existed. I am a private person, and I am always respectful believing that if people don’t
share their private lives with me, they probably don’t want me to ask, so I don’t. I truly didn’t
know about it, and that is my solemn word before this Court.

        Your Honor, I saw things unfold very differently than has been presented by the media
and the Court. I never believed I was supporting anything bad or wrong, I never wanted to
shield anyone from criminal behavior, I never intended to intimidate people. I did not and do
not support anyone abusing or using violence towards anyone. I just tried to do what I thought
was best to honor my role as a leader in NXIVM and a good friend.

        The last two years have been immensely painful, many people’s lives have been
upended, a community where many of us thrived, felt purposeful, and really enjoyed our lives
in has fallen apart and it has all caused tremendous pain for many people and their families.

          In these last two years, I have spent my time reflecting on how all of this happened, and
where I participated and why. I have tried to understand the bad choices I have made, and
overcome the struggles driving me to choose them. I read each of the victim statements
relating to me and become aware of many blind spots. Reading these letters, some from people
I still care deeply about, has been immensely painful, however it has also been helpful to my
understanding how my actions are perceived, and how some people have experienced me, and
felt affected by me. As a result I believe I stand here a better person, a person with a deeper
understanding of humanity, of the differences between people and the gravity of how I affect
others.

         I have also taken the opportunity to honor a promise I made to my father yet had not
fulfilled; getting my GED. In the process, I fell in love with education and have taken many
online college courses on many subjects, studied bar exam courses, and read many books by a
wide range of authors on many topics. Additionally, I have reconnected with my maternal
family, engaged in their lives and tried to be a good friend, sister, daughter, aunt, cousin, and
niece as everyone has navigated the recent pandemic and subsequent lockdowns and effects.

       Your honor, I deeply regret the decisions I made that lead me to being before you, and I
am truly sorry for the harm it has caused others,            in particular, and for the trouble,
time and expense it has cost the Court. I take full responsibility for my actions and I will respect
and honor whatever punishment you feel is just.

       Thank you for taking the time to read this.

       Most sincerely,



       Clare Bronfman
       08.28.2020
Hon. Nicholas G. Garaufis
United States District Judge
United States District Court, Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201


Dear Judge Garaufis,

My name is Sara Bronfman and I am Clare Bronfman’s elder sister, the only full sibling she has,
and possibly the closest person to her throughout her life. I write to give my solemn testimony of
my sister’s character, and hopefully give some insight and perspective as to who she is and why
she may have made the choices that led her to this point. Please forgive me in advance for the
length of my letter, but I have known Clare her entire life and have a lot to share.

Clare and I grew up together with our mother, mostly between the UK and Africa. Despite the
fact that our father was an incredibly wealthy and powerful man, we grew up in another world,
far from any knowledge or understanding of this or what it meant. This was our mother’s intent.
She wanted us to be raised as she had been: in the countryside, connected to the cycle of life,
resilient, adaptive, responsible, sensible, independent, courageous and hard working.

We did not go on holidays to the Hamptons, nor the many European equivalents. We went on
working holidays and educational adventures, we did volunteer work, helped people in need, and
spent time with our mother’s friends and people she thought we could learn from.

We dipped in and out of our father’s world. He sometimes picked us up in the corporate plane, or
we were flown as unaccompanied minors or with a nanny to wherever he was so we could visit
him - and while we certainly saw and experienced indications of wealth, we didn’t understand
them and they weren’t the reality of our daily lives. In our daily lives we lived on a farm, took
care of our animals before and after school, visited our grandparents and attended local pony
club events on weekends, and on holidays we traveled with our mum, or to see our dad.

Our childhood prepared us to be charity workers, small or medium entrepreneurs, equestrians or
farmers like the rest of our mother’s family. We were not raised to be heiresses, nor did we
understand we would be. In the same vein, we did not grow up to be suspicious of other people,
to protect ourselves, to assume people would steal from us or take advantage of us. We learned
to trust people and take them at face value, to welcome strangers into our home - as our mother
regularly did and as we had so often been welcomed into the homes of strangers around the
world. We did not understand that we were very different than anyone else, or that our lives
would pan out any differently than our friends and peers. We were just like everyone else… but
then we weren’t. Unbeknownst to us we had millions of dollars awaiting us on our 18th
birthdays. We didn’t have to do anything to earn it - not a college degree or even a high school
diploma - let alone develop any financial, accounting, leadership or management skills. One day
we were normal teenagers and the next, we had an enormous responsibility to manage, not just in
terms of wealth but of the esteem and responsibility that comes with it, to which we were
completely blind. Our upbringing had not prepared us for this and there was no support,
educational or otherwise, to help us bridge the enormous gap between the world we had grown
up in and the one we entered into as adults: I think I could safely say that the situation Clare is in
today is, in part, an accumulation of the effects of this ridiculous dilemma.


Besides being sweet, caring, a little clumsy and incredibly sensitive, Clare was also known in our
family (by which I mean she, our mother, father and me) from an early age to be concerned with
fairness: If we were making choices that she perceived were damaging to ourselves or each
other, you could be sure Clare was on our case. We often disliked the way she expressed it or
brought it to our attention, as her interpersonal skills have not always been her strong point, but
we could never fault her for her intent. Our father used to say she should be a lawyer or litigator
because she had such a keen sense of justice and would not let an issue go until she felt it was
truly resolved. I know Clare holds herself to an even higher standard than she holds others - often
unreasonably high - which has led her to be incredibly hard on herself and self-critical to the
point of self-loathing and self-destructive behavioural choices.

Taking the long or hard road to maintain her personal integrity is another of Clare’s attributes,
which she formed while she was still a child. At around 9 years old Clare when realized that the
meat we ate was dead animals, she chose to be vegetarian. At around 16, she chose to omit all
animal products from her diet and wardrobe where possible - long before such a choice was
popular. Our mother who, having grown up hunting and shooting with her father, couldn’t
understand Clare’s choice. She feared she might not be providing the correct nutrition for her
growing child and thus gave Clare a hard time and refused to cater to her chosen diet. However,
Clare loved animals and would not participate in something that was harming them, so she stuck
to it regardless. Similarly in her equestrian career Clare refused to do any sort of illegal,
unnatural or violent techniques to enhance her horse’s performance. At the level she was
competing, while only some competitors were known to be using illegal techniques, there were
few that used no artificial - or what Clare would have deemed cruel or violent means - to get the
best performance out of their horses. Clare eventually gave up riding, in large part because of
this dilemma. She loved riding, but she found it hard to draw a line between what was natural
and un-natural violence in her sport.


Clare’s sense of responsibility and personal integrity are also evident in how she has handled
herself in this case. Clare, perhaps to an extreme as I have said before, doesn’t believe anyone
else is responsible for her choices and refuses to blame anyone for her circumstances. She has
strictly adhered to every condition of her bail, and has done so with humility - looking for what
she can learn and how she can better herself through the process. She has used her time in
solitude to earn her high school equivalency and study law. This is not because she is trying to
earn brownie points or escape some kind of consequence, this is because this is who she is - not
just in this situation but always.


Clare has a personality and a set of beliefs that are hard to match with the esteem and position
she holds in life. Clare is not interested in material things. She lives a rather ascetic life - she
would probably be well suited to being a nun - in every sense of what that implies: Clare has
always sought out a teacher or mentor, and been a dedicated and loyal student; she has always
sought out a group or community to be a part of, and for beings (people or animals) to care for
and protect; and she has always spent time in quiet reflection thinking about her choices,
especially those that affect others. As an example - Clare was asked by a family friend to be her
daughter’s (and Clare’s name sake) god-mother. Clare reflected on it and responded that while
she was flattered by the request, she did not feel it would be in integrity to accept because their
lives were too far apart (physically they lived on different continents and she hadn’t seen the
mother in over a decade) and she felt that given this she wouldn’t be able to fulfill the role
adequately. As you may imagine, this was not a socially popular decision - but social popularity
isn’t what drives Clare, and that is very hard for most people to understand.


I’d like to finish with a paragraph from an email correspondence I had with her in February of
last year: I wrote; “If your question was whether I trust you. Of course I do. I trust you to always
do your best, to be as careful, mindful and responsible as possible and to try to please, care for
and protect the people you love. However, this doesn’t mean you don’t have blind spots and
won’t make mistakes... you may even have blind spots and make mistakes because of your desire
to be so good.”


Your Honor, I have known Clare Bronfman her entire life. The woman you are judging is not a
criminal, she is a person who doesn’t fit the mold. If you met her on the street, you would think
she were a very bright nurse or social worker - not a multi-million-dollar heiress and certainly
not a criminal. Clare has made errors in judgement, yet rather than blame the people or
circumstances she misjudged, seeks to learn from and correct her mistakes. Furthermore,
knowing her as I do, she will likely go on to dedicate the rest of her life to helping others not
make the same mistakes she has.


Yours sincerely,



Sara Bronfman
                                                                Writer's Direct Dial Number: 716.248.3210
                                                                Writer’s Direct Fax Number: 716.248.3310
                                                                Email: wsavino@woodsoviatt.com



                                          August 28, 2020


Hon. Nicholas G. Garaufis
United States District Judge
United States District Court
Eastern District of New York

          RE:   Clare Bronfman

Dear Judge Garaufis:

        I have known Clare Bronfman for roughly 12 years and have found her to be arguably the
most selfless person with whom I have ever dealt. Even though I was engaged by her at the
outset as her civil litigator, she was always insistent that our position be ethical, that we were
entitled to the relief being sought, and that the remedy is not being pursued via improper means.
I cannot say that about the individual who I initially worked with at NXIVM.

        Over the years I have also developed a social relationship with Clare, dining with her
repeatedly and even visiting her horse farm. She has shared meals with not only my wife but my
children as well. All of us admired her soft and gentle manner, concern for others, and placing
the interests of other people ahead of her own.

         The primary reason I have been repeatedly called on to represent Clare is the history of
those around her taking advantage of her wealth. The first matter I undertook involved an
attorney who convinced Clare and her sister Sara to lend him personally $2 million for
development near Saratoga, New York. After refusing to pay back the loan, Clare filed a civil
suit for recovery. In discovery we learned the lawyer actually spent the money on himself,
squandering large sums for offshore gambling, and flat out lied about the assets he claimed to
have to secure the loan. I obtained a $2 million plus interest judgement against him. He
proceeded to bankruptcy where he continued to lie, causing the Bankruptcy Judge to deny his
discharge in bankruptcy due to the bankrupt's fraudulent behavior. This attorney had breached
his ethical obligation as a lawyer, his fiduciary duty to his clients, his contractual agreement as a
borrower and his bond of friendship with people he purportedly liked. Sadly, this is not the only
one.




{8230255: }
Hon. Nicholas G. Garaufis
August 28, 2020
Page 2


       I was also engaged to prevent the wrongful and unauthorized dissemination of Clare’s
personal and financial records of over three years by her former financial planner, who also
oversaw her accounting and bookkeeping. The individual tried to evade a restraining order in
State Court by filing for bankruptcy, however the bankruptcy judge further enforced and
broadened the injunction. The individual was dismissed from bankruptcy for lying to the Judge
about her assets. Sadly, the damage had already been done and the individual had already
released Clare’s documents, including bank account numbers and codes, her and her family
member’s Social Security numbers, and years of financial records, to the press, and others who
sought to disparage Clare.

        Although I, individually, am not very spiritual, I admire the high-mindedness and
spirituality visible in Clare. Clare would never intentionally hurt anyone – she is universally
compassionate and empathetic.

        From my dozen years as one of her counselors, I can state from experience that Clare
wants to help others. From talking with her about her activities at NXIVM, it is evident
everything she did there was based on her belief that it was helping others. Much of this belief
was based on her own experience with NXIVM (and Keith Raniere) and her belief that NXIVM
had dramatically helped her personally.

       I am confident Clare was unaware of many of the facts that came out during the trial and
believe she was intentionally kept in the dark (by Keith and others) regarding DOS. For example,
knowing Clare as well as I do, it is unimaginable that she would’ve remained involved with
NXIVM if she had any knowledge of anyone being harmed or abused sexually or otherwise.

                                      Respectfully Submitted,

                                WOODS OVIATT GILMAN LLP




                                          William F. Savino
                                  Please direct responses to Buffalo Office



WFS/dms




{8230255: }
Carolina López Patiño

May 20th, 2020

Honorable Nicholas G. Garaufis
United States District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Dear Judge Garaufis,

 ​I would like to write to you on this occasion because I would like to share some of the
experiences I had during the years 2014 - 2016 with Clare Bronfman whom I consider my
friend and who I would like to support in her trial with my testimony.

I want to clarify that this letter is completely voluntary and comes from a personal interest to
support a friend.

My name is Carolina López Patiño, I am 38 years old, I am Mexican and I live in Mexico City.
For many years I’ve been a professional dancer and now I run and own a small dance
company where we do events and shows both for the general public and for corporate
clients.

In 2014 I arrived (by invitation of a Mexican female friend) to the city of Albany NY to
become a part of the new coaching team for the physical training program called ExoEso. I
was part of the first class of mentors and there is where I met Clare and the other members
of the NXVIM community.

The house where three friends and myself lived during that time was owned by Clare, and
we paid a monthly rent for that place. That house is located at


​What I knew, from other people, was that Clare was one of the few people close to Mr.
Raniere and that she was one of the most important people inside the organization.

At the beginning of the training I did not have any relationship or communication with Clare,
but I knew that the house we lived in and the place where we took the course (Apropos)
belonged to her.

At times I did see her on some of the activities of the community and she came across as an
introverted person, calm, kind, always very busy and maybe not very accessible.

 One day I ran into Clare at Star Point (a kind of cafeteria in Apropos, where we all could
have something to eat and gather) she greeted me very kindly, asked about my experience
in the training program and I told her that at times I felt confused because I didn’t understand
some concepts, right away she offered to help me whenever I needed it.

She always had a very kind, honest and attentive attitude towards me.

  ​On another occasion she invited me to her house and we took a walk together. I should say
that I was a little nervous for I did not know what it was we were going to talk about because
I thought we did not have anything in common, but Clare had already seen how she and I
could get along very well: my passion for dance and her love for horses helped us find out
we had the same values of discipline, dedication, compromise and work ethic.

I was very happy to have had that conversation with her and to see that she was someone
accessible and even funny.

 ​Clare from that moment on searched for ways to help me to better cope with my training
days at ExoEso, in a foreign country, but most of all helped me out greatly in my personal
growth.

She always looked for a way to give me the best ESP education and to overcome certain
emotional limitations that kept me from obtaining my goals at the time.

 She was sure that I could achieve everything I set my mind to and the courses did help me
understand many aspects of me.

My 2 month stay in Albany turned into 2 years of personal work and extraordinary life
experiences for me.

 At a certain point I had to move to another house and Clare offered me to move into her
house, she always made me feel welcome, with open and free access to the entire house,
food or anything I needed. I saw her offering her house and resources to other people as
well. Claire´s house was always visited by her friends or her close people and, truthfully, I
always felt very privileged to have her trust and support.

 Living with her, I was able to see that Clare is a very clean woman, her house was very neat
and in order. She runs her life with discipline, fixed sleeping and waking up schedules. She
runs every morning, healthy and light diet, constant work habits. She had meetings every
morning, both in and out of her house, but she always had important issues to carry on or
people waiting to have an appointment with her.

 Clare had three small dogs previously owned by a friend of hers who had died and she took
care of them ever since, they were her biggest companions and enjoyed hugging and talking
to them. I remember she had someone to take care of the dogs whenever she was away,
they were         and her daughter (I cannot remember her name, it is very strange to me).
Both were of African American origin and Clare had a very special affection for both, but
particularly for the girl. When I met the girl, she must have been 9 or 10 years old and I
remember calling her “the happy girl” as a nickname because she always had a smile on her
face and seemed very happy. I am sure that Clare had much to do in this, she loved her, and
I witnessed how much Clare helped them.

I also had the chance to meet the family that took care of Clare´s house in Fiji. Clare invited
them to VWeek in 2016 (if I’m not mistaken). I was in Albany and we shared Clare´s house
while she was away on a trip. In some occasion while talking to this married couple they
mentioned how grateful they were with Clare for giving them work and a place to live.

 ​That was Clare, always giving a helping hand and opportunities to people so they could live
better lives.

There came a time when Clare traveled to Mexico where we met. She knew my family’s
history and how I come from a women raised family and how it has been very difficult fur us
to get through and come forward, so she wanted me to introduce her to my grandmother.
She invited us to have dinner and I saw how Clare made a great effort to speak Spanish and
be able to communicate with my grandmother, who also made her best effort to speak some
few words in English. It was very moving for me to see them together and I was able to feel
how Clare was behaving like a true friend with true interest to get to know me.

Clare is a very sensitive person and she soon realized that my grandmother was missing
some of her teeth, she offered to help out economically to give my grandmother her smile
back, and from that moment on, she always wants to know how my “Abuelita” (granny) is.

In that same visit to Mexico, I remember we walked together through one of the most
exclusive neighborhoods in Mexico (Polanco). We had chats as any couple of friend might
have: couples, children, work, dreams. We had tea or ice cream, it was hard for me to
believe that I was walking around in the most normal manner with a woman with such a
name and that history behind her as if nobody was aware of it, in the most natural way.

 ​ y experience with and about her is one of a sensitive, understanding and kind-hearted
  M
friend. Always honest and true.

Clare always supported and believed in me as an artist and in my potential.

She and I were able to build a relationship that started with NXIVM but went far beyond, it
transcended from there and that is why I truly hope that this testimony can help to bring out
into the light the many good and positive things that she did for me and many other people.



Sincerely,

Carolina.
November 15, 2019



Re: Sentencing of Clare Bronfman



Dear Honorable Judge Garaufis,

My name is Christopher Pearson-Smith and I am a finance professional and former coach with the Executive
Success Programs (ESP). I am writing you today to speak to my experience of the upstanding character of one of
my mentors, Clare Bronfman, with the hope that it positively influences her upcoming sentencing.

While I have not followed her trial closely, I have known Clare for the past six years and can tell you that she is
one of the most hardworking and honest women I have ever worked with.

In the time I have known her, Clare has consistently demonstrated a tireless work ethic. She led operations and
technical teams to produce phenomenal educational programs across the country that positively impacted the
lives of hundreds of people who never even knew her. From my perspective, Clare has always worked hard to
bring great ideas into reality while also caring for others along the way.

Clare is also an incredibly — sometimes shockingly — honest person. I went through a challenging time working
with a colleague of ours and Clare offered to help. Instead of skirting around an issue I had with him, Clare gave
me direct, honest advice. She said, “I want you to give feedback to each other. Don’t cover up each other’s issues
[by being nice].” She knew that being open and honest was the best path forward. Her honesty proved
tremendously valuable for me and the project’s success.

I hope this message provides some context about how much value Clare has brought to me through her hard
work and honesty. Please feel free to reach out to me anytime if you would like more detail or more examples of
what an exceptional person she is.

Very Respectfully,




Christopher Pearson-Smith
Damon Brink



August 27, 2020

Honorable Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Dear Judge Garaufis,

I consider Clare Bronfman a friend. It took some time to get to know her, it took some time for her to know me. We had
our challenges, but there was always respect and compassion. In my life I’ve found some of my best friends to be those
people who go their own way, who are not easy to know and who do not accommodate to get along. Clare did not
accommodate to get along. She sought out people who shared her values and who’s values she shared and contributed
to the world by trying to build value in herself and with others.

My name is Damon Brink. My most proud title is father but I am also a husband, brother, son, entrepreneur, coach and
social worker. I’m a college graduate of the University of Vermont, a proud Vermont boy, independent and a believer in
personal responsibility. I bought my first business at 24 and my second one at 26 with a loan of $10,000 from a local
bank. Both companies are still operating today. I’ve had the privilege and pleasure of buying or starting and selling many
other businesses since then.

Today I work with kids because that’s what’s most important to me. I’m a coach in youth sports, a leader of coaches and
I run a uniquely popular after-school program for the 12-16-year-old age group. I live in a small, Vermont community
where everyone knows everyone, works and plays together. I’m a pretty normal guy.

To say I am nervous about supporting my friend Clare in this way is an understatement. The current climate of character
assassination and “Cancel Culture” hasn’t really reached Vermont but I fear that with this expression of care for my
friend, it may be expedited and that, I hope, gives this more weight.

I’ve been involved with NXIVM/ESP since 2006, I moved my family including newborn son to Albany to be closer to the
Community in 2009 because I wanted to be around people who believed in compassion and love as the primary
motivators for action in the world. There was nothing like this happening that I knew of, the world today is in desperate
need of compassion and love as motivating forces and so off we went.

I think I know Clare. She opened her home to me and my family when we moved to Albany. She didn’t have to. In fact,
that’s one of the most unique things I can say about Clare…she didn’t have to do any of it. She’s rich. She can do
anything she wants, but she chose to help people, she chose to invest in people. She chose to live in Albany, NY, chose
human development, chose to work on herself and chose to work with hundreds of other humans who wanted the same
thing.

Working on being and becoming a better human – and - actually being and behaving differently –, is the hardest thing a
person can do. It’s work that requires a person to look at their deepest vulnerabilities, to get outside the habits and
dogma of everything they were taught and to look at themselves honestly, which most people don’t want to do. This is
why I came to ESP and why I thought others came to ESP, but I was wrong. Not everyone came to do the serious work of
self-examination to become a better version of themselves. Some people came for other reasons.

Self-examination requires honesty, acceptance and pain. Changing your behavior is even harder and requires a long-
term commitment and the support of many people rooting you on with loving, but often painful, truths that most have
spent their lives hiding from. When someone tells you a truth that you’ve been hiding from, even when you say you
want it, it’s rough, to say the least. But if you allow it and if the person you’re working with is compassionate and gentle
with you, that pain transforms into beauty and joy. This is what we were doing in ESP and it was working and continues
to work, and I am grateful for it as are many, many people.

I remember a time, at Apropos, a café in Clifton Park, NY. I was miserable, I was angry, I was blaming everyone for my
problems. Clare knew this was going on for me because she knew it was not my nature to be this way. She pulled me
into the kitchen, out of sight of everyone and she laid some hard truth on me. She helped me see an aspect of myself I
was scared to see, not by being angry back to me, or by condescending or blaming me, but by spending time, precious
time with me in a gentle, honest, sweet way. She didn’t let me off the hook for my behavior, she was caring enough not
only to point it out but to point it out in a way that I could hear it. Funny enough I became even angrier. She was telling
me exactly what I already knew but didn’t want to admit. I felt like I wanted to hit her, but she stood, close to me,
looking in my eyes, I’m sure she recognized my own anger, she didn’t falter, she was soft, and she was not threatening. I
broke down into tears. She embraced me, we hugged, and both cried. I was so grateful. If she hadn’t intervened, I would
not have had the opportunity to feel my anger dissolve, I would have continued to make decisions using anger as my
motivator but most importantly, I would have missed the most human moment between two people when one cares for
another in a way that inspires deep caring and love in both. This is why people came to ESP.

Clare is my friend. I’ve seen her care in innumerous ways towards many, including those who now condemn her. I’ve
also seen her be forward and abrasive, and sometimes even punishing. While not perfect in her actions, I know for
certain that she is well intended and deeply loving because I’ve experienced it and witnessed, both first and second
hand.

The world has gone somewhat sideways in these past few years and expressing care and an opinion that goes against
the current narrative is more fraught than it should be. But it’s important to me to try Judge because I have a
perspective and experience of my friend that is exactly the opposite of what she is being made out to be, and to me, it’s
an imperative to present a different view.

Thank you for your time and I wish you the deepest compassion and wisdom in this most difficult decision.




Sincerely,


Damon Brink
Damon Brink
August 27, 2020
Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East Brooklyn, New York 11201

Re: United States v. Clare Bronfman, 18 Cr. 204 (NGG)


Dear Judge Garaufis,

My name is Danielle Roberts. I am a board certified osteopathic family practice physician. I
completed my bachelors of science in psychobiology from Binghamton Cum laude in 2003. I
went on to complete a dual medical degree from NYCOM graduating with both my Master’s in
Clinical Nutrition and my Osteopathic Medical degree. I completed my residency training at
NSLIJ Plainview Community Hospital and have served our communities as both a hospitalist in
NY and WI, as well as medical director and physician of 2 medical practices on LI and in NYC.

I have known Clare for the past 6 years, since 2014. Her and I came to know each other by
working together on a common project, exo|eso™ together. Clare had much more experience
than I did in certain areas of business development; such as legal contracts, accounting and
finance, agreements, hiring and partnering with larger corporate accounts. I looked up to her as a
mentor in those areas, and felt very grateful for what she was contributing to help our little
seedling of a company grow on her own dime. Clare was not a paid partner of exo|eso™ but she
did much to help us succeed of her own good will because she believed in the company and saw
what it could do for people.

Clare and I had athletics and excellence as common values. In our former lives, she was a high
level - I believe Olympic pre-trials competitor – in horse jumping and I was a national level
competitor in gymnastics. She had the skill and mastery to see immediately the value exo|eso™
could bring not only to high level athletes, but also to all those looking to enjoy better health and
function, and I could easily see the discipline, excellence and mastery with which she
approached all of her projects and responsibilities – like that of an accomplished professional
athlete. She took great pride in her work and I admired and trusted that.

As we got to know each other better through these common work efforts I came to know Clare as
one of the gentlest – kind hearted individuals I have ever met. Present and focused, with a dry
English kinda sense of humor. It was odd to me, as I expected a more aggressive energy from
such an accomplished competitor. However, one day she introduced me to her home on the farm
– I could see the way she looked at the photos of her horses and how she spoke about connecting
with them and caring for them. They were not objects to her to be trained and pushed to get her
to win or look good… they were living, breathing beings, and they were her friends and partners
in these endeavors. Quite similar to the way she treated me as we worked together for a common
goal in exo|eso™.
I cared for her one year in our secret Santa and sought to know her more deeply. I intuitively
addressed one of her secret cards to her as Clare-bear, only to come to find out later that is a long
– standing nickname of hers, as an effect of her kindness I’m sure.

I know one of the difficult things for Clare to overcome is people’s prejudices about her,
secondary to her wealth. Many people hold very negative beliefs about wealthy individuals; that
they are cold, stingy, entitled and corrupt. Clare being of English culture often stoic expressions
and dry humor, may have two strikes against her in the “cold-hearted” prejudice department. I
can tell you I had some of these prejudices myself, and I happily found myself mistaken. They
couldn’t have been further from the truth. Clare understood what it meant to work hard – and
likely worked harder than most of us to make beautiful events, like V-week possible for all of us
to enjoy. She was also extremely caring, compassionate and generous with her wealth. She
offered her home to all of us for gatherings, and spent a large portion on things that would help
to benefit the community and make things more enjoyable for all of us. There was a time in
exo|eso™ evolution that we began to struggle financially, I didn’t want to leave my seedling
company to travel back to the hospital at such a sensitive time. I went to Clare to ask for help
(something I rarely like to do). She trusted me and was very willing to help me. She loaned me
the money I needed to make it through that time. She has done this at 2 other pivotal and critical
times in my life. She has done the same for many of my close friends – and those are only the
ones I know about. There are people who lose themselves and abuse or misuse their wealth.
Clare was not one of those people, at least not while I have known her. Maybe she learned that
lesson early in her life, maybe she learned how to treat people and hard work through her
training with her horses, but if someone were to be born into money, I’m glad it was her. She
always strove to value the money she spent and put it towards purposeful things that would help
people.

She was often so generous and humble about her giving’s that I found myself taking her gifts for
granted one season. We were using her space, Apropos for one of our trainings, and I found
myself mindlessly sharing the space without asking her permission and not properly caring for
the space, as I had gotten so caught up in the momentum of long hours building “my dream”
exo|eso™. I went to her when I realized this to apologize and find a way to make it up to her. I
was nervous and a bit ashamed at my oversight. She received me so calmly and lovingly, it
disarmed my anxiety immediately. I asked her how it made her feel that I had done those things
so I could better learn from the experience and how I could better treat her and people in the
future. She again shared so gently and vulnerably that I still remember it to this day.

I share these anecdotes because I imagine as a judge trying to decide the fate of someone you
have little direct experience with it must be very difficult. It is exponentially harder when the
climate with which you are trying to see your way through is clouded with fear, hate, prejudicial
medial stories, public opinion and opinions of those that have heightened material interests. It’s
unfortunate, but many that see Clare don’t know her, or come to know her, they instead are in
their own struggle and see Seagram’s, or dollar signs. I wanted to share some of my direct and
repeatedly consistent personal experiences of Clare to offer another perspective as you grapple
with this very difficult decision and hold this young women’s fate in your hands.

There is one more critical matter to share with you. I believe there are matters pertaining to DOS
that Clare is facing consequences for. It is direly important that you know that, to my knowledge,
Clare knew nothing about DOS, not even about its existence. I am uniquely qualified to know
this because: I was in DOS and I have had many conversations with the first line DOS members
about DOS – none of which involved Clare. Additionally, there was never any form of payment,
funding or financial gain from DOS, and certainly none from Clare. To reiterate 1. I met and
knew all of the first circle members and she was not present, and 2 there was no money involved.
I am, also a close friend of Clare’s and when the news became evident to the community of
DOS’s existence through media outlets, Clare seemed utterly shocked and confused. She had just
as many questions as many others who were not aware of its existence. For all of these reason’s I
am quite certain Clare had absolutely no knowledge of DOS, much less any involvement.


Clare is one of the noblest, most honest human beings that I know. If she has made mistakes, and
I am not sure she has in the ways some say or think, but if she has I know she would want to
repair them, learn from them and make herself and the world better as an effect of them.
Throughout the two years she has spent on house arrest, I believe she has matured and grown.
This is her nature, her primary goal. This is not a stubborn or malicious woman seeking to hurt.
If she made mistakes they were, I’m sure, well-intentioned. I believe if you look you will see she
is quite ready and willing to contribute to society and humanity in a positive way. Please keep
this in mind as you make your final and very weighty decision that will impact the rest of her
life. I hope this offers some insight during this important and trying time for you.

I will happily make myself available at your request if you have further questions regarding any
of these matters,

Sincerely and Respectfully,

Dr. Danielle Roberts
Dr. Derek St.Thomas, DC, Cert. MDT




August 24, 2020

Honorable Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Dear Judge Garaufis:

I am writing this letter on behalf of Clare Bronfman, who has been a patient of mine on a weekly basis for almost two years.
The purpose of this letter is not to discuss any details regarding her case or the legal setting surrounding it. Instead, my
hope in providing this character statement is to illuminate the positive traits that I have been able to observe in the time
we have worked together.

In my line of work, I encounter various personality types and have observed how each responds to the demands of becoming
directly involved in their healing process. These simple observations can be incredibly useful in understanding how
motivated a person is, as well as how likely they are to adhere to the responsibility and requisite efforts for their own care
beyond the pain management phase. Some will do whatever they need to in order to get out of pain in the moment, but
sadly, as the pain and symptoms decrease, so do the strategies that helped them get better. As a result, they revert back
to the old habits that propagated the problem. However, every so often you come across a patient like Clare that
demonstrates the desire needed to improve and the discipline required for long lasting progress, all while maintaining a
positive disposition. Clare is blatantly honest with herself. She takes accountability in all aspects and has always displayed a
genuine effort to find new ways to heal and enhance her understanding of what she can do to learn from her experiences.
Additionally, she is incredibly diligent in her work ethic with any home-care routine or self-management instructions, which
is an indelible characteristic that makes her an ideal patient.

Even when facing heavy emotional situations, Clare’s positive attitude and hard work doesn’t falter. Where many would
wallow in the negative and make excuses, she focuses on expanding her knowledge to implement solutions that supply
clarity through positive outlets such as education, exercise, plentiful reading, and even photography. She expresses
gratitude and appreciation to everyone she encounters, regardless of their position or status. She treats everyone with the
same level of respect across the board. Moreover, her compassion parallels the unfiltered candor that she uses to honestly
assess her own progress.

When I first met Clare, my knowledge about her in any capacity was non-existent. To this day, my knowledge of the full
details surrounding her case is limited at best. Therefore, my opinion of her character is not a derivative of news, word of
mouth or any other form of explicit bias. Rather, my views are simply a product of interaction over the course of time that
has led me to form the opinions expressed here. That being said, the Clare that I have come to know could be characterized
as a genuine, respectful and innately compassionate individual that is always motivated to improve upon herself in a positive
manner.

In closing, the sum of observations has led me to truly believe that if given the opportunity to contribute back to society,
she would be an ideal candidate in the same way she has been an ideal patient. Thus, this letter is my effort to recite the
crux of who I believe Clare to be and I sincerely hope that this serves as a positive and contributing factor when the court
considers this matter.

Best Regards,
Dr. Derek St. Thomas, DC, Cert. MDT
Hon. Nicholas G. Garaufis
United States District Judge
United States District Court
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201

August 27, 2020

Dear Judge Garaufis,

My intent to write this letter is to help expand the court’s perspective on Clare Bronfman
as a person, so that it could hopefully help in the assessment of her sentence.
I have read and watched the media in the last two years portraying Clare as a cold,
mean, and ruthless person. In my opinion this impression of her may have come from
confusing some aspects of her nature and behavior, that not always expressed well what
she felt, and the reasons why she did what she did.
In my experience Clare is a very introverted person, who tends often to be shy,
spending a lot of time in her head analyzing things. When she would go into her head
sometimes she would seem out of rapport with the person she was with. This is why
some people at times felt that she was cold.
To understand Clare you got to understand her circumstances and roles. Clare was in
charge of much of the companies daily operations, business decisions, and legal
strategies. In these roles she would have to make often difficult decisions that were not
liked by the people affected, so some of them would be upset at her, who are some of
the people trying now to slander her reputation in the world.
In my experience Clare has a deep desire to help others and bring good things to the
world. This is why I believe she chose the management of several companies which she
believed could bring a lot benefits to many people. In her role as manager she had to
negotiate salaries, exchanges, loans, payments, real estate management, legal actions
and more.
If you would see her being introverted, often shy and in her head, doing all the work that
I describe above, many people would feel at times that she was cold. But if you would
see the decisions she would make, you could see that she cared for them and wanted
to help.
I didn’t always agree with her business decisions, but I always knew that her intent was
good. Yes, she would make mistakes, but these mistakes in my experience came in the
execution, no in the intent to do good.

In essence I feel that she is a good and wonderful person that is often misunderstood,
and at times treated weirdly because of her wealth. Many, many people would often try
to get things from her, to try to get her to give them money, or try to get more that they
had earned. As painful as it may have been for her, sometimes she would need to do
what she saw as ethical, even if some people would be upset with her. This was very
difficult for her.
On several occasions I saw her supporting people by giving them work, so that they
could support themselves in the world. Some of these same people were often very
entitle, wanting to get more than what she believed they had earned.
Also, being heiress, many people would project things on her that were not true. For
example many people believed she had an easy and comfortable life, because of her
wealth. But her life wasn’t easy while managing the companies. I saw her working very
hard. Once Clare made a commitment I would see her work at it, day in and day out,
until she would complete the project. This is a good quality, but the people that she
managed to make things happen, could at times react to her management style.
Please know that Clare is one beautiful soul, whose only intent has been to do good
things in the world. She may have done mistakes, but her presence in our society brings
so much more value, that not having her work for the benefit of all.


Kindly



Edgar Boone
Honorable Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY11201

August 26, 2020

Dear Judge Garaufis,

I met Clare 10 years ago as I became a student of ESP.

She is now one of my best friends.

I got to meet her without knowing much at all about her, I got to experience a shy and kind
person from day 1. I've always enjoyed spending time with her.

Clare is my favorite person to go to for advice. I remember a time when I came to her and asked
her about one of the most difficult decisions in my life. Because she has an incredible business
and executive mind, I was ready for a certain type of answer. Instead, she advised me to talk to
my most loved person, my wife, and she said she thought I should share how I was feeling with
her. This helped me to completely turn around the difficult situation. She contributed to a great
thing in my life, but more importantly, she reminded me of what’s most important to me. This is
the kind of person Clare is, she sees the person first and most. For someone in her position,
where she has so much opposition, this is the most admirable thing.

When I have come to Clare, being angry at the people who attack her in the media or otherwise,
she always speaks with honor and invites me to calm down. In 10 years of knowing her, she has
never even gossiped in front of me.

Clare lives a very simple life. I enjoyed going to her house and seeing how she re -uses
napkins. I come from a country – Mexico – where scarcity teaches you to spend as much as
you can when you do have the means. It's the most beautiful thing to see someone who has it
all, butmakes sure not to waste any.

She is also very sensitive and respectful. There's been many times when I've been very
stressed and not wanting to talk about why I'm stressed, or even share that I am stressed. She
always kindly asks how I'm doing, and I know she knows, she feels me, but if I say OK, she
respects my space. It's very safe to have a friend who knows how you're doing inside, but it's
even safer to know that if you don't want to talk about it, this friend absolutely respects it. Clare
has always had that great balance. She knows me and wants me to talk about my struggles so
that I can feel better, but she understands I'm sometimes a private person. Somehow I always
know I can go and talk to her, and I can also go and not talk to her. She's the person that if I
want to cry in front of and have no questions asked, I can do it.
When her dear friend died, Clare adopted her dogs. These dogs where sick and old, and she
took them to live right by her side. She gave them a life that her friend would've want for them, a
life of love and care. It was another lesson to watch her do this. At that time, her agenda was for
sure packed as it always was, and maybe more than ever. And she made sure to personally do
everything for those dogs, she views people and life in general with a deep respect and
compassion.

Clare has always been loving to me. Even in instances where I've failed and did things in not a
great way. For someone who likes control so much, she allows the failures of so many. I think
she is OK with people growing from their own mistakes. Even if in allowing it, she takes the
material loses.

Clare does not give things out of integrity. This statement sounds simple, but it's a difficult thing
to achieve, especially when you could give anything to anyone. She understands that the best
gift is to know how to earn, to feel good about your own capacity. And so she often does the
hard thing, she has people earn their way when she could just provide it to them. This has
caused her enormous confrontations and hate from others. People often believe she should just
give, and she lives her life in a way where she doesn't because she understands it's not good.
This is something I aspire to.

I can write many more good things about Clare, but I'll just finish saying that I'll always be her
friend. And that I'll live a good life in honor to her.

If any of my words appeal to your kindness your honor, please give Clare the shortest time in
jail.

Kind Regards,

Eduardo Asunsolo
                                                                                         GABRIELA BAKER

                                                                                           APRIL 1ST, 2020

                                                                      HONORABLE NICHOLAS G. GARAUFIS
                                                                          UNITED STATES DISTRICT COURT
                                                                         EASTERN DISTRICT OF NEW YORK
                                                                               225 CADMAN PLAZA EAST
                                                                                   BROOKLYN, NY 11201

Dear Judge Garaufis,

Thank you for taking the time to read my letter. My intent is to share with you my experience of one of
my best friends. I’m married and the mother of three kids whom Clare is very close to. Even under the
present circumstances, she manages to stay in their lives with a voice message, silly things to make
them laugh, or with encouragement or support for me and my husband. She has been a cherished friend
since the moment I met her 7 years ago.

I met Clare through ESP. My involvement was minimal, but when I saw her working with others, she was
always very enthusiastic, loving, and supportive.

Over the years, our relationship has grown to feel more like we’re sisters. She’s always checking in on
me and my family. She knows my ridiculous cravings during pregnancy. She’s there when she can be,
or has managed to send me perfectly-timed care packages when she can’t be there in person. When
we had more opportunities to be together, she has such a special relationship with each of our children.
She takes the time to connect with each and has become one of the people we trust most.

She is a friend who listens, who cheers you up and helps you get back up when you’ve been knocked
down. When I’m going through tough times, she’s there to remind me to be strong and loving and she
encourages me to stay present. I have so many great memories of our friendship, and of times that we
were there for each other when it really mattered.

Once again, I deeply appreciate you taking the time to read my thoughts and feelings about Clare. I
hope they bring a new perspective to what I’m sure has been a difficult process.

                                                                                               Sincerely,



                                                                                         Gabriela Baker.
August 26, 2020

RE: Ms. Clare Bronfman Sentencing Hearing

Dear Judge Garaufis:

I am writing on behalf of my former client, Ms. Clare Bronfman, in relation to her sentencing
hearing. I have been in the public accounting profession for approximately 18 years and was
Ms. Bronfman’s personal accountant for the last few years. Due to the ongoing issues with the
courts, we recently decided it was best to consolidate her work with one of her other
accountants. That said, I actually believe it may be a compelling point that I am willing to
write a letter to her character even with her being a former client (not currently paying me for
services).

During the course of my career, I have served as an accountant for many high net worth
individuals and business owners. I can truly say that Clare was one of my favorite clients to
work with for a multitude of reasons. Ms. Bronfman has the last name of an “heiress”, but
never fit any of the negative stereotypes that sometimes go along with having that distinction.
She has been nothing but humble, kind, respectful, professional, and courteous throughout our
professional relationship.

Ms. Bronfman always paid bills timely, conducted herself professionally, and was a
sophisticated and savvy client. She is someone I got to know pretty well prior to these issues,
and I was always pleasantly surprised by what a delightful human being she was to me, always
polite yet professional. She would always start conversations by asking me how I was doing,
but in a way that it seemed like she was actually interested to hear how I was doing

I was saddened by the revelations of this proceeding, and never had any indications from Clare
of any ill intent. I believe that she has really meant well. I followed the case and read many
of the articles, and would always scratch my head wondering who the person was that was
being portrayed in such a negative light…I never knew that person.

I think Clare has a lot of good she is going to bring into the world. I hope she gets to begin
that journey as soon as possible.


Very Truly Yours,


Gregory Zelenay, CPA
Partner
Jane Jeffries



June 8, 2019

Honorable Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Dear Judge Garaufis:

I am writing this letter in support of Clare Bronfman who I believe to be a caring individual and deserving
of consideration. I have known Clare for 9 years and in that time, she has been welcoming and
supportive.

During the time I’ve known Clare, we have had a considerable number of hours together on bike rides,
snowshoeing, cross-country skiing and walking. We have worked on projects together and she visited
me in the hospital when my first child was born (I now have three little ones – ages 3, 5 and 7). Through
this time together, I have had the opportunity to see how she works with and cares for her friends and
family. My family has also been the recipient of her care.

Clare is someone who thinks about people in small ways by finding a favorite item of theirs and sends it
to them. This might be a favorite food or something that could help them with a goal they have. For
example, she thought of me when I was having a tough time with my legs while trying to get back into
running after having kids and lent me a foam roller. When I was new to New York, she was welcoming.
She knew I loved the outdoors and sports and would invite me to ride with her (along with the other
adventures mentioned above). In general, she reminds me of that favorite relative in the family that is
always coming back from their travels with presents for others. Speaking of favorite relatives, Clare is a
very proud aunt to her sister’s nieces. She talks about them constantly, makes sure to spend as much
time with them as possible and keeps on display bits of artwork they have made for her.

My husband lost his job as a hospitalist related to this case. In response to the alarming reports, our
neighbors became threatening and the media became invasive. I was concerned for our safety. Clare
offered to let our family live in her home (she was traveling at the time) so we could spend more time
outside without fear of harm or harassment (giving the kids room to play). We ended up staying in her
home for over a year while we stayed together as a family navigating next steps. Clare has been there
for my family and me and we have experienced nothing but her care, generosity, and friendship. We
hope she will be a part of our lives as our children grow up and we ask Your Honor for leniency on her
behalf.


Respectfully,


Jane Jeffries
Honorable Nicholas G. Garau2is
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

August 27, 2020

Dear Judge Garau2is,
        I met Clare Bronfman just over six years ago when I moved to Albany to work
and study the curriculum offered through NXIVM. Over the years Clare was a super-
visor, a client of my business, a mentor, and above all, a dear friend.
        Clare is one of the most generous and kindhearted people I have ever inter-
acted with. Her deep care for people and their true well being is a rarity in our mod-
ern world. While I usually interacted with Clare regarding a business matter, her
foremost concern was how I was doing. Even of times of great personal distress, I
found Clare to be more concerned about others more than herself.
        A recurring example of this, whenever I have met with Clare for business or
social gatherings, regardless of the urgency of the situation, her 2irst and primary
questions was - how am I doing. The success or failure of the projects I was working
on were always secondary to me as a person and friend of Clare. Having now been
working in several corporate roles since working with Clare, I am constantly re-
minded of what a rarity her care for people is. Over the past two years I have spoken
to Clare several times during her home con2inement, and without fail, her care for
me has been unwavering, even as her own circumstance become increasing dif2icult.
        Another example of her care, I also recall watching Clare interact with a man
who was journalist that had been an outspoke critic of Clare and NXIVM. He had now
aged and was 2ighting an invasive cancer. When speaking with this man, Clare was
not vengeful or hateful, but rather she treated him with the utmost respect, care, and
with an earnest desire to help him in his 2ight against his illness.
          Clare is a business woman, that has many projects going at once. What
makes Clare stand apart is not the number of projects she works on or the success of
her projects, but the number of people Clare cares for. When you hear Clare speak of
the projects she is part of, you hardly hear about what they are doing, instead you
hear about the amazing people involved. You hear of the incredible creativity of the
cook that works at one business, and the ambition of the architect on this project,
and the integrity of the handyman that installed the roof at this property. You hear
about how an employee is struggling with an illness that she has helped get treated
or how a friend is struggling with a loss. You would think she is talking about her
family, but to Clare, her business partners, her employees, her friends are part of her
extended family.
        An example of how Clare is willing to give her 110% to the people in her life
and drop whatever she is doing for others, during the time I was working with Clare,
one of her business partners and friend was having legal troubles in a foreign coun-
try. For what was nearly a year Clare was constantly traveling to be with them and
help in their legal pursuit. While it was signi2icant burden on Clare’s other efforts,
helping a friend in need was her highest concern.
        It is no secret that Clare was born into great 2inancial wealth. If she wanted,
she could easily have retreated herself from the world and bothered with others
very little; yet she has done just the opposite. She has spent her life building busi-
nesses that she thought would change the world for the better. Not just investing the
resources she had access to, but also giving her tireless work ethic.
         Clare’s steadfast commitment to make the world a better place keeps her
driven even in the darkest moment. I have seen Clare tirelessly work for what she
thinks is the right thing. I have felt honored to work by her side on many projects.
Her extraordinary care and commitment to the things she believes in is inspiring to
me.
        While Clare holds herself with poise and humility, she is in fact a pillar of
strength. She is one of the strongest women I know and her talents and vision are
needed in our world. I believe that Clare should be given the lowest possible sen-
tence so she can focus her energy and drive to making the world a better place.




                                     Justin Elliot
                          JUSTIN ARTHUR KREIZEL
July 18, 2019

Hon. Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Dear Judge Garaufis :

I am writing this letter in support of Clare Bronfman. We are not related, but I have known her my entire
life. We are the same age. I am not affiliated with NXIVM, nor have I worked professionally with Clare.

My father was a close friend and confidant of Clare’s father, Edgar. Our parents were friends for some
years prior to our births. When his marriage to Clare’s mother fell apart, my father acted as an
intermediary between the two, helping them to get back together for some years. They ultimately
divorced but we maintained friendship with both parents. When I was young, my father kept a second
home near Clare’s family home in Virginia. As very young kids (5-10) we saw each other most weekends
in winter and rode horses together. Later, we attended boarding school (10th & 11th grade) together.

I’ve only known Clare as a kind, gentle, generous human. I remember her always happy and giggling as a
kid. She never lost her temper. She never treated people badly - not friends, not employees. I still
remember how caring she was of the people who worked for her family. Unfortunately this is not
something you expect from people who grow up in Clare’s position of wealth. She always treated service
employees with the same respect as a peer, sister, or mother. She always dressed “down” and preferred
that people NOT know who she was or how wealthy her family was.

In high school Clare always had this very strong façade that I felt masked some deeper insecurity. I was
close enough to her that she would let her guard down with me, perhaps in ways that she would not
with her family or other friends. She never stopped being that kind, gentle kid.

NXIVM gave her a cause to fight for. She believed strongly in the organization and its potential to create
positive change for the world. Out of pure coincidence, I have met a number of people over the past
decade who took NXIVM courses who equally adored Clare and believed in the organization. I never
took a course, even though I was invited. It would have been difficult for me given how close our fathers
were. Clare’s father made no secret of the fact that he felt Clare had fallen under the influence of this
man Keith Raniere and that he was taking advantage of her for his own gain. I felt he led her astray.

Clare is a good human being with good intentions. She has been deeply affected by what has happened.
I trust that she will learn from mistakes made and correct course. She is certainly not a danger to
society. On the contrary she has a natural good nature and intellect that could be of good use to society.

Warm Regards,



Justin Arthur Kreizel
Hon. Nicholas G. Garaufis
United States District Judge
United States District Court
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201

August 27, 2020

Dear Judge Garaufis,

             As a Jewish woman who grew up in New York, I first learned of the Bronfman family when I traveled to Israel for the first time
through the Taglit Birthright Israel program, an incredible opportunity afforded to me as a result of the family's philanthropy. In my perception
they were Jewish royalty which is why when I met Clare Bronfman for the first time I was quite taken aback. Clare carried herself with a humility
and a true gentleness that was contrary to my pre judgements about someone in such an exceptional position in society. As I came to know Clare
over the years, I continued to be amazed by her down to earth nature but more importantly by her kindness.


             Clare is one of the most caring individuals I have been lucky enough to know. She treats everyone around her, regardless of how they
treat her, with a level of care and compassion that sadly is quite rare in the world today. Even when she has a tremendous amount of tasks on her
to do list, which for a woman who has taken on the kind of responsibilities that Clare has is all of the time, she manages to be there when
someone is in need of her guidance.


             I'm reminded of a specific time when after ten years into my career as a Director for a Non Profit, I decided to leave my job and start
my own business. Things were not taking off as quickly as I had hoped and I was feeling worried that they might not take off at all. I asked Clare
if I could meet with her to see about working for one of her companies on the side until my business began to turn a profit. What I had in mind
was a ten minute call where I would pitch my skills to her and hopefully walk away with a project. Instead she invited me for a walk that lasted
around an hour. During this time while she did offer me a role, she took the majority of the time to help me sort through some of the fears that I
was experiencing which were holding me back from creating a successful business and reaching my desired lifestyle. She saw what was going on
with me and helped me to address it directly. I felt a knot that I had been carrying around with me for a long time untie that day and I was able to
move forward with clarity about my career yes, but more importantly without the paralyzing fear and self doubt that I had been experiencing in
general.


             This is who I know Clare to be. A gentle, wise woman who cares deeply for others and who has dedicated her time and resources to
helping people achieve the things that they want for themselves. I know her to be someone who cares for all living things given her equestrian
background and who chooses a vegan lifestyle so that she does not participate in violence in any way. I know her to be someone who was born
into a very unique position and who has wanted to earn the things that she has and encourages others to do the same. I know her to be someone
who is willing to take the difficult path simply because it is the right thing to do, albeit the unpopular choice to those who don't understand this
process.


             I have experienced Clare to be a woman of true kindness and true character and I ask that you take this into account when deciding for
her future. I ask this not only because I believe that she has not earned the punishment that she is currently receiving but also because Clare has
the desire and ability to care for so many people who benefit greatly from their time with her.


Thank you for your consideration.


Sincerely,
Karen Bardavid
Aug 26, 2019

Honorable Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Dear Judge Garaufis:

My name is Maggie Dou. I am writing this letter to share my experience of Clare
Bronfman with you. It is my wish that you,beyond your knowledge of the case, get a sense of
the person she is .

I live and work in Canada as a marketing professional, with a focus on international business
development. I have known Clare for about six years, during which she was a mentor and a
dear friend to me. Between the year of 2013 and 2014, I had become interested in health
and fitness, and heard about a remote goals group that focuses on athletics. The group has
participants from several countries who check in with each other every week on progress
and next steps towards a specific goal. When I signed up and became a participant, Clare
was one of the co-mentors as well as a participant with her experience in riding and running.
She was very soft-spoken and quiet, but when she shared her observation, I was impressed
by her precision and potency. At first, I was very task-oriented, and our interactions evolved
around my failures and next steps, but due to Clare’s sharing and caring nature, I had
established friendship and some type of partnership with the group. I had noticed that
whenever I struggled with decisions emotionally, I would indulge in unhealthy habits or break
my exercise routine. Clare kindly pointed this pattern out for me and encouraged me to make
it a priority to grow emotional awareness, and healthy choices will come. She checked in
with me on days I needed a little push and on days where I just wanted to hide in bed and
eat chips all day. She made herself available to us whenever we needed her help, and that’s
why our relationships extended beyond the completion of my goal on fitness.

Clare helped me tremendously when I was contemplating pursuing something more than my
day-to-day job but was very afraid of changes. I was inspired by her dedication to go after
her mission in life and hence started examining my life more courageously. She often asks
‘what is important to you?’ when I had trouble making decisions. She always listens
attentively and offers her support and insights on how to make something happen. Clare has
never instructed me on what to do with my life, but instead showed me that if I stay
connected to my values, I can find a way. This is the thing about her - I have never heard her
telling people what to do. She always asks people what they want, and shows them that
there are options, and whatever she can do to help, she does. You know when you have
trouble making a choice, you know exactly who to go to for specific types of advice? Some
people would support one option and some others, based on their personal preferences. I
would go to Clare to get the most objective advice, and on top of that, she usually helps me
see how to make either one a good experience regardless. She consistently inspires people
to find their individual meanings in life, and I find her an empowering person. Because of



                                                                                            1
Clare’s support, I changed my career and have been the most successful I have ever been
workwise.

As a friend, I have always experienced Clare as a loving and caring person. She talks about
her family frequently and often tells stories of her childhood. Wherever in the world she is
traveling, she remembers birthdays of people around her, sends them wishes or brings
presents. She remembers what people like, what they eat and not eat, what they needed the
last time she saw them, and she always makes time for people. I remember times when she
was about to board on a plane but still picked up the phone to talk with me before my
exercises, and to make sure that I’m drinking enough water.

The last time I saw Clare along with another friend, she herself was in a difficult situation
because of the case and we only had about one hour. She walked in, and instead of talking
about herself, she asked “how are you”, “how is your family”, “how is life”, and upon hearing
that a person’s father had a stroke, she spent ten minutes asking about the father’s
condition, if the family was OK, and shared stories of caring for her father before he passed
away. She asked about a lot of people she hadn’t seen for a while and wished they were
doing well. I imagine it takes an exceptional capacity to care for people when oneself is
going through a hard time in life.

Your honour, I can’t articulate my impression of Clare as much as I experience it internally. I
will say that I firmly believe her to be a person with the best intentions - intentions to do
good, to help, to exercise her potency mindfully in the world, and the world is better because
of her. Thank you for your time and patience on reading my letter.

Respectfully,




Maggie Dou




                                                                                                2
Honorable Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                                                                                   April 25th, 2020

To whom it may concern,

For some people being born into wealth is a privilege, for others, a curse.

For my friend Clare, I think it’s been both. I’ve known her for many years and I’ve seen people
who––only knowing her by the family name––go to great lengths to try to get her support. Also,
people who––without ever seeing the color of her eyes––despise her just for what the
abstraction her “privilege”, name or zip code represents to them.

When I first saw Clare I, too, passed the unspoken and obvious judgements most of us make
when we meet people with this kind of curse. The truth of the matter is, I consider myself
fortunate I was able to have the soundness of judgment to see beyond this prejudice because
in doing so, I got to meet an amazing human being and a most loving best friend.

She has a no-nonsense and down to earth personality; I’ve always found her excited to roll her
sleeves whenever the situation required it. She’s the kind of person that, if she loves horses––
for example––she won’t stop at talking about them or watching them run through the pastures;
her dedication and training as a show jumper will match that of any other Olympic athlete. But
her love and commitment goes beyond that; If her horses were to become ill, she’d spend
sleepless nights by their side until they got better. If her horses’ caretakers didn’t show up to
work, she’d instinctively take this as a chance to do a deep clean of the stables with her own
hands. This is very “Clare”.

When it comes to her friends, I can say with the degree of authority that only 17 years of
knowing a person can grant that Clare is one of the most caring and kind hearted people I’ve
met in my life. She’s generous in the only legitimate way that exists; by being giving, you
actively leave yourself without that you want the most: When Pam––her best friend and one of
the people she has loved the most––was living through her last months’ battling with cancer,
Clare knew that––now more than ever––every moment with her best friend was precious.
Naturally, those of us who loved Pam wanted to be around her, and just as much, we all
wanted to make her days as meaningful, as loving, as comfortable as possible; sometimes, in
order to make an opportunity for the latter, you need to spend your time and eﬀorts away from
where your heart is. There were doctors, hospitals, clinics, treatments, etc, that sounded like
wonderful possibilities to make Pam’s days better but her health was already very
compromised and we didn’t want her to travel unless we knew it was the best option we could
find for her. Therefore, meeting these possibilities first hand was a must and it was going to
required somebody traveling to ensure it was indeed the best option. I saw Clare make the
impossible choice to leave Pam’s side and travel so she could attest to the reliability of these
possibilities. Tears in her eyes and the heavy heart that feels like you won’t eﬀectively be able
to pull up your soul from the floor––and with the full understanding of the sad choice she was
making––she spent many weeks away from her best friend’s last months of life in order to open
the possibility to “bring back” hope to her. This is Clare, she will give up what is dearest to her
heart for somebody else to have a chance at a better life.

Having been born into the life she was born––even though it brings an abundance of
opportunities––it is her golden work ethic, her sensitivity to being true to herself and her habit
of constant evaluation (those values instilled at home at an early age) that have given her the
true privilege. It would be a pity if all that she has created was to be given away to people not
as ethical, nor as morally driven, not as kindhearted, as her. And if her hands and feet were
metaphorically tied for the rest of her life, it would be a tragedy because she has so much to
give.

My hope is that through this letter, Your Honor, you will get a sense of the Clare that I have
grown to love, admire, and respect. I hope that you will also get a sense of the beauty of her
soul, and see that she has so much good to oﬀer this world. Thank you for taking the time to
read this letter..
Hon. Nicholas G Garaufis
United States District Judge
United States District Court
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201

August 28, 2020

Dear Judge Garaufis,

My name is Nicole Clyne and I am writing as someone who has known the woman you are
about to sentence, Clare Bronfman, for over fifteen years, in many different contexts. First, let
me tell you a bit about myself. I was raised by a single mother in Vancouver, BC. I played sports,
musical instruments and excelled at academics. After graduation, I pursued a career in acting in
parallel to my studies, and considered myself a student of life. I still do.

I came to know Clare Bronfman when I first attended Executive Success Programs in Albany, NY.
She was a coach in the program and worked on the video team at the time under a successful
filmmaker. I had heard from others that her family had a lot of money, but she was one of the
most shy, unassuming people I had ever met. I learned that she had a background in show
jumping and that learning to film was completely new territory for her. I remember admiring
her for starting something new later in life and having the humility to be a beginner again.

I didn’t speak to Clare much at first, although I saw her around as I took more trainings and
eventually moved to Albany myself. Shortly after moving, Clare was assigned to be my coach. It
was then that I learned just how different we really were. Clare grew up around horses and
later used to joke that she preferred socializing with animals more than with people. It wasn’t
entirely a joke at the time. During the time that she first coached me, we had a very difficult
time and I will explain why. Clare is one of the most hard-working and disciplined people I have
ever met. As a showjumper, she worked tirelessly at her sport and put all of her mind, body and
soul into being excellent. That meant doing everything from training to mucking stalls, and no
type or amount of work was beneath her. I, on the other hand, despite coming from humble
beginnings, had had success as an actor at an early age and really didn’t know what it meant to
work hard for something. I had largely relied on my intelligence and talent to get where I had,
and I didn’t have a lot of work experience outside of acting at the time. Needless to say, I think I
was a bit of a conundrum to Clare.

Despite our differences, we tried in earnest to build a coaching relationship, but after several
months decided it wasn’t the best fit. There were no hard feelings, and I continued to consider
Clare a friend. I think more than anything it was my own insecurities that got in the way. Being
someone who is very sensitive to others’ emotions and wants everyone to be happy, I
perceived Clare to be in a perpetual state of disapproval. This would lead me to feel rejected
and unable to be honest in my struggles. What I came to learn, however, is that Clare was not
judging me in the way I thought at all. Clare simply didn’t make the facial expressions I was
seeking to feel validated and approved of. As I came to know her better through her thoughts
and actions, I realized that her expression was not reflective of the person underneath: she is
one of the sweetest, most kind-hearted and generous people I have ever met in my life.

In 2015, shortly after Clare’s father passed away, which was a tremendous loss for her, my own
father had to have a life-threatening surgery. My father, who lived in Vancouver, Canada, had
COPD and required 24/7 oxygen, but he was only able to get heavy cylinder tanks for home use
and small portable tanks that might run out if he was out in the community. Knowing this, Clare
offered to give my dad her father’s Oxygen Concentrator machine, which plugged into the wall
and produced oxygen non-stop. It wasn’t even something I thought was possible, since it was a
good-sized machine and would need to be shipped from NYC to Vancouver, go through
customs, etc. But Clare made it happen. I couldn’t believe it. Neither could my dad, nor did he
ever forget it. Up until his dying day, he asked about Clare and vice versa. They had a special
bond even though they had never met in person.

I would like to share an excerpt of the letter my dad wrote to thank her, that he asked me to
print and personally deliver:

       “I was very sorry to hear about your father and I offer my sincere condolences.

       Early on in my business career I was in a senior operations position with a National Winery and
       became interested in your father’s business dealings with Seagram’s. I read many newspaper
       and magazine articles about him and was always impressed with his business acumen.

       So, when Nicki mentioned you as someone she was very close to and someone who was also
       working on herself using ESP’s tools, it provided me with a tremendous level of assurance that
       she was safe, was in very good company and was doing something I consider essential to leading
       a fulfilling life. I say that because I spent 7 years working very hard on becoming the person I
       always wanted to be. It proved to be the best time investment I’ve ever made and has given me
       a great level of internal peace over the past 17 years. So, good on you guys for recognizing the
       opportunity at a much younger age than I did.
       …
       Your gift of the Respironics Oxygen Concentrator is an unexpected, but much appreciated, part
       of the overall solution and is already proving its worth. I have colour in my face I haven’t seen in
       a couple of years. For that I am eternally grateful. You can ask Nicki about the problems I’ve
       had getting one.

       Again, thank you.
       With kind personal regards,

       Randy”

I wholeheartedly believe my father lived a longer life due to Clare’s generosity, thoughtfulness
and warm heart. But this is just one example of many. Thankfully, Clare and I were destined to
become close friends despite our disparate backgrounds and worldviews, perhaps even
because of them. As we both grew in our own individual ways, we began to see our strengths as
complementary and our weaknesses as ways we could help each other. Over the years, Clare
has been that friend who would give me honest feedback that no one else would, but that
would be necessary for me to truly become who I want to be. I like to think that I have
contributed to Clare coming out of her shell and to nurturing her sense of humor. She has
inspired me to be more disciplined and hard-working, and I think I have inspired her to laugh
and relax a little more. And we have both helped each other be more accepting and loving with
ourselves, because it is always easier to see when someone else is hard on themselves.

Clare is a person who is always self-reflecting and evaluating her conduct in an effort to become
a better person. I witnessed her on many occasions seek advice and counsel from third parties
to make sure she was being ethical and fair in her business dealings, and to mitigate any blind
spots she may have because of her unique financial situation. I think there was a time when
Clare was generous to a fault and many people took advantage of that, and as a result she
worked very hard to evaluate and honor ethical value exchanges.

Clare held an important role within NXIVM. She was in charge of operations and took her
responsibility very seriously. Not only was she in charge of overseeing that different
departments within NXIVM operated effectively, but she also put much of her energy into
putting on events that brought joy and entertainment to the community. I was always amazed
at how much she cared about the quality of experience people had at our community events,
especially since she herself didn’t live a particularly entertainment-focused or materialistic
lifestyle. The values of humanity and community are very important to her, which is why the
last couple of years being isolated from her closest friends and support system have been
especially devastating. It pains me daily that I can’t share my struggles and my successes with
her the way I did for so many years. It pains me even more that I can’t be there now for her in
some of the hardest moments of her life.

From the bottom of my heart, Clare is one of the sweetest, most earnest and compassionate
souls you will ever meet and I sincerely hope you consider how much she has already endured
as an effect of her charges and the hate campaign against her and other people who were part
of NXIVM. Clare is the type of person who would bring a lemon back to a store if she realized
she had been charged for one less than she got. I have not known her to take advantage of
anyone and if she has made mistakes, as we all do, she is the type of person who seeks to right
her wrongs. I know that Clare will take this experience and use it to build compassion and
wisdom, and I hope that she will be able to contribute to the world in positive, meaningful ways
sooner rather than later, because I know that is what she will do.

Sincerely,



Nicole Clyne
I Love Acupuncture


                     Paul Kempisty, MSTOM, L.Ac.
                     552 Broadway Suite 5S
                     New York, NY 10012
                     (917) 657-7246
                      iloveacupuncture@hotmail.com
                      www.iloveacupuncture.net


January 20, 2020



Honorable Nicolas, G. Garaufis,


I’m writing this letter to offer some personal thoughts and comments regarding the case of Clare Bronfman.

I met Clare several years ago when she visited my acupuncture clinic in NYC. I had previously consulted with
and treated her sister, Sara, who then referred Clare into my care. After this initial contact, a number of
years went by until I was contacted by Sara once again, asking if I could provide in-home care for Clare as
she was legally confined to her NYC apartment. And so, since April 2019, I have been meeting with Clare
twice per week to offer health counseling and acupuncture, each visit lasting approximately ninety minutes.
In this time, she has shared much and I have witnessed a profound process of someone deeply engaged in a
legal struggle they never imagined to find themselves in.

When I first met Clare, part of our health and wellness oriented discussion was focused on subjects like diet,
herbs, exercise and meditation. At this time, Clare was genuinely excited to share with me her earnest
involvement in a self-help and personal growth group, Nxium, which seemed to involve both participation in
structured group workshops, financial contributions, and informal interactions and instructions with the
group leader, Keith.

After some curious internet searching, I surmised Nxium looked like many other self-help and spiritual
growth groups and noted that the leader, whom I have never met, was described as a bright and charismatic
genius type of person. My impression was that he was acting as a sort of guru but without the religious
element. There was absolutely no indication that I could discern from Clare that she was aware of, or privy
to, any unsavory activity, although I did note that as she was a wealthy individual, the group seemed
fortunate to have its administrative operations partially supported by her.

Fast forward to 2019, and while I was genuinely surprised to learn about the allegations of sexual
misconduct surrounding the center of the Nxium group, I was even more shocked to learn that Clare was
somehow being swept into the center of this monstrous legal tornado. The reason for my confusion was
that, as in my first meetings with Clare, and reinforced quite clearly during the past ten months, Clare sticks
out as one of the least, how shall I say, “sexual” individuals I’ve ever met. Clare’s daily personal narrative is
decidedly not at all centered around sexuality nor sexual associations. She does not have the profile of
someone who would need to go to extreme measures to satisfy some sort of out of control appetite for
sexual activity, or knowingly associate with those that do.
While I can see that Clare’s vantage point as an active group participant and financier may have allowed her
to be a meaningful witness regarding the administrative mechanics of Nxium, I simply cannot reconcile the
allegation that she is somehow purported to have been an active and informed enabler and perpetrator of
these awful acts at the center of the Nxium case.

Some topics that have emerged during our ten months of discussions have struck me as compelling and I’d
like to share some of them in this note as a means to offer a little more depth and texture in understanding
what kind of person Clare really is.

As a general observation, I’ve found Clare to be an exceptionally kind and humble person. One who works
tirelessly to help others and to see the best in others, even in those who have hurt her terribly. As a wealthy
and socially privileged individual she has had innumerable experiences of people trying to rob, cheat or take
advantage of some part of her, and it seems that her default setting is one of forgiveness and compassion
towards that other person’s suffering condition, rather than focusing only on her own loss or suffering.

Clare lives a frugal and conscientious lifestyle. She eats sparingly and dresses modestly. There’s no fancy
jewelry or watches, no designer clothes or shoes, no ostentatious or vulgar displays of wealth or power in
her home. These may seem like insignificant observations, but I feel they represent the root of genuine
goodness and decency in her core.

Clare has mentioned that while it seems at times that her wealth and privilege may have actually worked to
encourage a degree of prejudice against her during these legal proceedings, particularly related to
sensational media coverage, rather than wallowing in self pity, she has instead proactively taken it upon
herself to become more educated.

Even when Clare mentions navigating current legal circumstances that may be exceptionally stressful for
her, she appears to agonize over choices or actions based on how authentically these actions reflect her
deep sense of truth and moral correctness rather than how beneficial they may be for her legal case.

I mentioned earlier that Clare follows a vegan diet. This means that in order to avoid harming or killing other
living creatures, she actively avoids consuming any animal derived food products, including meat, fish, dairy,
eggs etc. Just before Christmas, Clare slipped on icy steps and twisted her back to the point that she could
not move without excruciating pain. She needed assistance to get out of bed and even to use the toilet.
When I arrived to treat her I also brought some herbal remedies that can help with inflammation, reduce
pain and speed up repair of soft tissue injuries. However, later that day when Clare noticed that the
medicine had animal derived collagen in it, she would not take it, although it meant prolonging her own
personal suffering. Again, this observation could be easily dismissed, but I feel it really helps to describe a
person who is fundamentally opposed to hurting others, even if it means more suffering for herself.

In summary, I hope to make clear my personal impression that Clare Bronfman is an exceptionally good and
moral person. A kinder and more caring human than most. I feel that Clare’s role in the Nxium saga has been
misunderstood and I also feel that Clare’s already extensive time under house arrest has been a significant
punishment that has battered her to the very core of her being. I hope and pray that you may please
consider these earnest observations when deciding on Clare’s future.


Sincerely,



Paul Kempisty
Honorable Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY11201

August 26, 2020


Dear Judge:

My name is Suneel Chakravorty. I graduated from Harvard College with a degree in
mathematics and I now reside in Brooklyn, New York. I am by profession a data scientist and
software developer. My past business was a software consulting firm, which I grew to 15+
employees from 2015-2018. I love teaching people to code and learn new skills to advance their
career and that is the focus of my new business, teaching people how to use the tools of coding,
data analysis and data science.

I am writing this letter of reference for Clare Bronfman because I believe I have unique insight
into her character, as I have befriended her during a very challenging part of her life. I met Clare
once or twice in passing in the 2 years that I was in ESP, from 2016-2018, but I only got to know
her better in the past year. While I did take some ESP courses, I was never a professional
coach and was never employed by NXIVM or its affiliated entities.

From June 2019 to this moment that I’m writing this letter, I have had the pleasure of spending
time almost every week with Clare and getting to become her friend. Usually we’ll go on walks
or runs in the area that she is allowed to walk in on the days she is allowed “outside time” and
other times she makes me some healthy, nutritious vegetarian lunch or we’ll watch an inspiring
movie together. We even watched Eliud Kipchoge break the 2-hour barrier for running a
marathon.

Since July of 2019, she has been encouraging me to run, which has been one of my lifelong
dreams which I had shied away from because of prior injuries. She has supported me in helping
me come up with training plans to compete in a 5K in Brooklyn and a 10K in Central Park and
would check in with me throughout the week on how I was feeling, how my legs and body were
adjusting, and my general progress. I found this not only incredibly helpful but also very moving.

She is someone that has been made out to be someone terrible and facing years in prison yet in
every interaction with her, her chief concern with me is how to help me progress and grow.

One thing that has been tough for her is that she can’t see most of her dear friends, because
almost all of her friends for the last 10+ years are people affiliated with NXIVM. I have seen
firsthand how this isolation from her friends has been on her. She spends most of her time alone
in her apartment, with some breaks from that solitude through visits with me and tangential
acquaintances from her past or her doctors and lawyers.

She has expressed to me how hard it has been not being able to see her friends. However, she
has implored me to not to share with anyone that I visit her because, as she explained to me,
she is not allowed to have contact with certain people affiliated with NXIVM and she does not
want to run the risk of violating any part of her release conditions. I believe this shows the type
of person she is. Even though it is hard for her to be so isolated, she respects and honors the
court’s orders. This became even more apparent when I started to visit Keith Raniere in prison.
When I informed Clare that I was considering visiting him after trial ended, she instructed me to
keep the content of the visits to myself because she cannot have any type of communication
with him. I saw first-hand how important it was to her that she remain in compliance with her
release conditions ordered by the court.

On Christmas Eve 2019, I witnessed another severe downside of her isolation. I received a call
from Clare around 5 or 6 in the morning in which she asked me if I could come over as soon as
possible. She explained that she had had a terrible back spasm, passed out in her bedroom and
knocked her head against something on the way down. Luckily one of the staff in her building
was able to help her to the couch. By the time I got to Clare’s apartment, she was looking very
bad. She was immobile, on the couch and drained of energy. I spent the next 3 days and nights
with her, helping her to convalesce. She couldn’t move at all on her own, so I made her food,
brought her water, helped her take her medicine, change her ankle monitor, and even brought
her to and from the bathroom, lowering her down onto and raising her up from the toilet seat.

When we experience these indignities of illness, normally we have our family, or a partner or an
old friend to help us through these somewhat humiliating circumstances. But because of Clare’s
unique situation with the bail conditions, her family being on a different continent, and her
lawyers and doctors were out of town for the holidays, all she had was me: a guy friend that she
had only really known for a few months at the time.

I am grateful that this experience brought us very close together but I was also very sad to see
how she was in a situation where, without my being there, I’m not sure how she would have
managed at all. While I know this situation was extremely hard for her, she never once
complained to me, and I mention this story because I know she never would.

Although I believe that some of the effects of this isolation have been extremely difficult for
Clare, she has not complained at all to me and has not blamed anyone. Instead, she only
expressed gratitude that I was able to be there to help.

As her sentencing has approached, I have seen her deal with the stress of this situation, and it
has impacted her health and general wellbeing. That said, in every walk, every run, every lunch
we have had, she doesn’t burden me with her stress. I imagine that the words I’m writing will
sound hard to believe for anyone who has read what is written about her, but all I can tell is you
is my genuine experience of spending time with Clare during one of the most difficult and unique
periods of her life. I believe she is a good person with strong moral character and an earnest
desire to help those around her. Most of our conversations have centered around how to help
people and what she can learn from her situation that will empower her to have a positive
impact in the future.

I humbly request that you grant her the most lenient possible sentence so that she may use her
considerable skills and resources for the betterment of others.

Sincerely,




Suneel K. Chakravorty
